.       '
                                                                                   '



                                        NO. CR1401075

  STATE OF TEXAS                             §
                                                                                 FILED IN
                                             §                           6th COURT OF APPEALS
                                             §                             TEXARKANA, TEXAS
  vs.                                        §                              ·~Ai~iAw
                                                                         2/26/2015
                                                                                • 1
                                                                                    10:07:00
                                                                                     •'
                                                                                         NO. AM
                                                                                             1 OF
                                             §                                DEBBIE AUTREY
  MILTON EDWARD GRIGGS                       §                         HUNT COUNTY, Clerk TEXAS



                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Milton Edward Griggs, Defendant in the above styled and numbered cause, by and
through his Court Appointed Trial Attorney, and gives this written notice of appeal to the Court of
Appeals of the State of Texas from the judgment of conviction and sentence herein rendered against
Milton Edward Griggs.




                                             Respectfully submitted,




                                             Milton Edward Gnggs, Defendant

                                             Jack L. Paris, Jr., P.C.
                                             3101 Joe Ramsey Blvd. Ste. 101
                                             P.O. Box 8277
                                             Greenville, Texas 75404
                                             903-455-5797 office
                                             903-455-6205 facsimile




                                                      L. Paris, Jr.
                                                  tate Bar No. 15461500
                                                 Court Appointed Trial Counsel for Defendant




Notice of Appeal
Griggs- 42454                                                                              Page 1 of2
                                                 1
                                  CERTIFICATE OF SERVICE

                                        J!L,
       This is to certifY that on February   2015, a true and correct copy of the above and foregoing
document was served by hand delivery on the Hunt County Attorney, Hunt County Courthouse, Greenville,
Texas by hand delivery.


                                               ~tAt/_4k
                                               ack L. Pans, Jr.




Notice of Appeal
Griggs- 42454                                                                      Page 2 of2
                                                  2
                     NOTICE OF APPEAL-CRIMINAL FORM

                                NO. CR1401075

THE STATE OF TEXAS                              IN THE HUNT COUNTY

vs.                                             COURTOFLAW#1

MILTON EDWARDS GRIGGS                           HUNT COUNTY, TEXAS



DATE NOTICE OF APPEAL FILED: FEBURARY 19,2015

OFFENSE: FAIL TO IDENTIFY-FUGITIVE FROM JUSTICE

GUILTYORNOLOPLEA: GUILTY            PLEABARGAIN: NO

DATE OF SENTENCE (OR APPEALABLE ORDER): FEBURARY 13,2015

SENTENCE IMPOSED: FEBURARY 13, 2015

DATE OF MOTION FOR NEW TRIAL, IF FILED:

NAME OF TRIAL COURT JUDGE: TIMOTHY S. LINDEN

NAME OF COURT REPORTER: CHER PERRY

NAME OF DEFENSE ATTORNEY ON APPEAL: JESSICA EDWARDS

ADDRESS: P.O. BOX9318 CITY, STATE, ZIP: GREENVILLE, TX. 75404

DEFENSE ATTORNEY ON APPEAL:     X APPOINTED     RETAINED    PRO SE

STATE ATTORNEY ON APPEAL: JEFF KOVACH

CUSTODY STATUS: IN CUSTODY

APPEAL BOND SET AT: $7,500.00




                                     3